DETAILED ACTION
Status of Claims
	The Response filed 01/11/2021 has been acknowledged. Claims 1, 6-7 have been amended. Claim 2 is previously cancelled. Claims 1, 3-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of establishing a three dimensional solution space comprising market needs, strategic imperatives, and architecture including providing market needs and strategic imperative information. Deriving an architecture based on the market needs and strategic imperative, and storing criteria for each dimension. Creating a tree of nodes in the three dimensional solution space, and determining cube of facts within the dimension space. Balancing the dimension based on fulfillment of criteria after each phase and receiving result of the balancing after each phase including using a recursive algorithm. The 
The limitations of establishing an abstract space, deriving an architecture, storing criteria, balancing data, receiving results, evaluating and updating criteria, and controlling a process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented” language, the steps of the present invention are functions which can be performed by a person mentally. The step of establishing a three dimensional abstract space including providing information regarding each dimension and the criteria for each can be performed by a person mentally visualizing such information. The step of deriving an architecture can similarly be performed by a person thinking of an appropriate architecture given the conditions. The steps of creating trees of nodes within a three dimensional space and identifying cubes using modeling can again be performed by a person mentally imagining the space with information including trees of nodes, and further mentally analyzing the nodes to identify information. The step of balancing the three dimensions can also be done mentally by mentally making adjustments to the abstract space. The steps of receiving the results, evaluating and updating the criteria can also be performed mentally by a person seeing the results, and mentally evaluating the criteria and making adjustments, including a person using a recursive algorithm to make calculations. The step of controlling the development process including recursively making changes to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of processor and memories being provided instructions. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the claims include limitations directed towards the utilization of nodes and backlog entries, as defined by the specification, nodes merely represent blocks of information, and backlog entry is stored information. The “cube of facts” as defined in paragraph 0028 of the originally filed specification is also information. These limitations are merely the storage and organization of information. Still furthermore the performing of recursive escalation is further well-understood, routine, and conventional as this is merely performing repetitive calculations as discussed in Flook, 437 U.S. at 594, 198 USPQ2d. Furthermore, performing a Monte-Carlo simulation, calculating Gaussian distributions, and the using of a recursive 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards a product development method. The claim recites the steps of establishing a three dimensional solution space comprising market needs, strategic imperatives, and architecture including providing market needs and strategic imperative information. Deriving an architecture based on the market needs and strategic imperative, and storing criteria for each dimension. Populating the dimensional solution space with a tree of nodes, and finding information within the dimension space using modeling. Balancing the dimension based on fulfillment of criteria after each phase and receiving result of the balancing after each 
The Examiner notes the following references:
Huang et al. (US 5953707 A), which talks about management of supply chain, including abstracting information into a three dimensional space. 
Brumbaugh et al (US 20070186283 A1), which talks about program protection engineering, including abstracting information into a three dimensional space.
Trebes (US 20050027870 A1), which talks about a telecommunications network, including the implementation of quantified design space for product development.
Robin et al. (US 20050114829 A1), which talks about project design and development, including the concept of implementing multi-stage design process.
Juras et al. (US 20020165744 A1), which talks about a product development process.
Gould (US 20100131715 A1), which talks about a business planning tool including the utilization of multiple dimension tools.
As shown, although there are references teach or suggest particular concepts such as abstracting information into three dimensional space and multi-stage/phase product designs, the references does not teach or suggest the utilization of the three dimensional space as applied to the particular information or teach or suggest balancing the dimensions as currently claimed. As such, the Examiner has determined the claims to be non-obvious over the prior art.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Applicant asserts the invention as currently amended require a computer processor to use dimension modeling, and as such, is not a mental process which can be performed by the human mind. The Examiner notes as discussed in paragraphs 0028-0031 and fig. 3 of the originally filed specification, the cube as defined as being a collection/intersection of information. The information is abstracted in the claimed dimensional space, however the abstraction of data and information is still of itself an abstract idea. This is similar to Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699, wherein multiple pieces information is abstracted into a “grade”. The Applicant further asserts the claimed invention is integrated into a practical application as the claimed invention utilizes computer modeling to generate results. The Examiner notes as currently claimed, the cube of facts are determined using dimension modeling, which as defined in paragraph 0033 of the originally filed specification, as being part of the “basic algorithmic and structure” of the invention. Furthermore, as shown in paragraph 0006 of the originally filed specification, the claimed invention is directed towards the execution of instructions by processors. As defined, the dimensional modeling as defined by the originally filed specification performs functions including the manipulation and analysis of information, which as discussed above, is abstract. Still furthermore, this analysis and manipulation of information, while performed by a computer, does not integrate the claimed invention into a practical application as this is still utilizing a computer to perform a mental process similar to Mortgage Grader. As such, the Examiner asserts the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622